Case 0:18-cv-61577-BB Document 60 Entered on FLSD Docket 03/20/2019 Page 1 of 3


                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

 L.S., a minor by her mother and next friend
 YASMIN LORENA HERNANDEZ, et al.
                                                                   Case No. 18-cv-61577-BB
             Plaintiffs,
 v.
 SCOTT ISRAEL, et al.

             Defendants.
 __________________________________________/
                           STIPULATION TO RESCHEDULE MEDIATION

             NOW COME the parties, by and through their respective counsel, having stipulated and

 agreed based upon a newly developed scheduling conflict on behalf of Plaintiffs, that the mediation

 conference previously scheduled for April 22, 2019 be rescheduled to May 23, 2019 at 10:00 am.

 Furthermore, due to the recent retirement of mediator Hugh Chappell, the parties hereby stipulate

 and agree to select Jesse Faerber, Esquire, as the mediator of this matter. The location of the

 mediation conference shall remain the same: Mediation Inc., 401 East Las Olas Blvd, #1220, Fort

 Lauderdale, Florida 33301.

                                                       Respectfully Submitted,

 By:         /s/ Kristoffer R. Budhram          By:    /s/ Micharl R. Piper
             KRISTOFFER R. BUDHRAM                     MICHAEL R. PIPER
             Fla. Bar No. 125950                       Fla. Bar No. 710105
             50 N. Laura Street, Suite 2500            2455 East Sunrise Boulevard, Suite 1000
             Jacksonville, FL 32202                    Fort Lauderdale, FL 33304
             (904) 299-5500                            (954) 463-0100

 By:         /s/ Solomon M. Radner                     Attorneys for Defendant Scot Peterson
             SOLOMON M. RADNER
             Admitted Pro Hac Vice
             sradner@excololaw.com
             26700 Lahser Road, Suite 401
             Southfield, MI 48033
             (248) 291-9712

             Attorneys for Plaintiff

 000101/01107094_1
Case 0:18-cv-61577-BB Document 60 Entered on FLSD Docket 03/20/2019 Page 2 of 3



                                   CERTIFICATE OF SERVICE

             I HEREBY CERTIFY that a true and correct copy of the foregoing has been served upon

 all counsel of record via transmission of Notices of Electronic Filing generated by CM/ECF or in

 some other authorized manner for those counsel or parties who are not authorized to receive

 electronically Notices of Electronic Filing on this 20th day of March, 2019.

                                           SERVICE LIST

  Attorneys for Defendant Robert Runcie               Attorneys for Defendant Andrew Medina
  EUGENE K. PETTIS                                    IRWIN R. GILBERT
  Fla. Bar No. 508454                                 Fla. Bar No. 99473
  ekpettis@hpslegal.com                               igilbert@kelleykronenberg.com
  KENNETH J. MILLER                                   ERIC M. YESNER
  Fla. Bar No. 865583                                 Fla. Bar No. 127219
  kmiller@hpslegal.com                                eyesner@kelleykronenberg.com
  HALICZER PETTIS & SCHWAMM PA                        KELLEY KRONENBERG
  One Financial Plaza, Seventh Floor                  1475 Centrepark Blvd., Suite 275
  100 SE 3rd Avenue                                   West Palm Beach, FL 33401
  Fort Lauderdale, FL 33394                           (561) 684-5956
  (954) 523-9922
                                                      Attorneys for Defendants
  Attorneys for Defendant Scot Peterson               Scott Israel and Jan Jordan
  CHRISTOPHER J. STEARNS                              DAVID L. FERGUSON
  Fla. Bar No. 557870                                 Fla. Bar No. 981737
  stearns@jambg.com                                   ferguson@kolawyers.com
  MICHAEL R. PIPER                                    SETH D. HAIMOVITCH
  Fla. Bar No. 710105                                 Fla. Bar No. 85939
  piper@jambg.com                                     haimovitch@kolawyers.com
  JOHNSON, ANSELMO, MURDOCH,                          KOPELOWITZ OSTROW FERUGSON
  BURKE, PIPER & HOCHMAN, P.A.                        WEISELBERG
  2455 East Sunrise Boulevard, Suite 1000             200 SW 1st Avenue, Suite 1200
  Fort Lauderdale, FL 33304                           Fort Lauderdale, FL 33301
  (954) 463-0100                                      (954) 525-4100

                                                      Attorneys for Defendant Broward County
                                                      ADAM KATZMAN
                                                      Senior Assistant County Attorney
                                                      Fla. Bar No. 652431
                                                      akatzman@broward.org
                                                      ANDREW J. MEYERS
                                                      Broward County Attorney
                                                      Fla. Bar No. 709816
                                                      ameyers@broward.org

 000101/01107094_1                                2
Case 0:18-cv-61577-BB Document 60 Entered on FLSD Docket 03/20/2019 Page 3 of 3


                                           BROWARD ATTORNEY’S OFFICE
                                           Governmental Center, Suite 423
                                           Fort Lauderdale, FL 33301
                                           (954) 357-7600




 000101/01107094_1                     3
